Citation Nr: 1214326	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-05 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Portland, Oregon.  It was remanded by the Board for additional development in January 2011.  The case is currently under the jurisdiction of the RO in Winston-Salem, North Carolina. 

The Veteran testified before the undersigned Veterans Law Judge at November 2010 hearing.


FINDINGS OF FACT

1.  The Veteran failed to report for a VA examination to determine whether he had a current hearing loss disability or tinnitus that was related to his military service.  He was notified of the time and place to report, was notified that he did not report, and has not indicated a good cause (or any reason) for not reporting or indicated willingness to report.

2.  Based on the evidence of record, the Veteran was not shown to have a hearing loss disability for VA purposes.

3.  Based on the evidence of record, the Veteran was not shown to have tinnitus that is related to his military service.



CONCLUSIONS OF LAW

1.  Insofar as the Veteran has not been shown to have a hearing loss disability, the criteria for service connection for bilateral hearing loss have not been satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385, (2011).

2.  Tinnitus was not shown to have been incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in November 2006, prior to the rating decision which is appealed herein, which explained the respective duties of VA and the Veteran with respect to obtaining evidence in support of his claim.  The November 2006 letter also indicated what the evidence needed to show in order to establish service connection for a claimed disability, and explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities. 

In addition to its duties to provide the aforementioned notices, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, and a transcript of the Veteran's testimony at the November 2010 hearing.  The Veteran was afforded a VA audiological examination in December 2006.  

At the Veteran's hearing he contended that his hearing got worse since his prior examination, which had not shown the existence of a hearing loss disability, and he reported tinnitus which he did not report at his previous examination, so the case was remanded by the Board to afford him a current VA examination.  In January 2011 the Veteran was sent a letter informing him that the RO/AMC had contacted the VA Medical Center closest to him to schedule a VA examination, and which informed him that if he failed to attend the examination without good cause the claim would be rated on the evidence of record or even denied.  The Veteran failed to report for his examination, and he did not provide any excuse for his failure to report even after being sent a supplemental statement of the case (SSOC) in September 2011 indicating that his claim had been denied based on the evidence of record because he did not report for the scheduled examination.  It is noted that the notice was sent to his address of record, and there is no indication that it was returned as undeliverable.  

The Board notes that "[t]he duty to assist is not always a one way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran failed to report to his examination or to provide any explanation for his failure to report, even after being notified of his failure to report in the September 2011 SSOC and he has not indicated a willingness to report.  The Board finds that VA satisfied its obligation to provide the Veteran with a VA examination, although the Veteran did not avail himself of this opportunity.  Therefore, since this is an original service connection claim, it must be decided based on the evidence of record.  38 C.F.R. § 3.655.

  Service connection

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of his military service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For the purpose of applying the laws administered by the V.A., hearing impairment is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran had normal hearing at his entry into service and at his separation examination in February 1970.  The Veteran contended that he was exposed to noise from artillery fire and tanks during his service as a mortar gunner.

The Veteran was afforded a VA audiological examination in December 2006.  At that time his pure tone thresholds, in decibels, for the frequencies used to determine whether a Veteran has a hearing loss disability, were: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
20
25
35
LEFT
15
10
20
20
30

The Veteran's audiogram showed some mild hearing loss at 4000 Hertz, as well as some higher frequencies which were tested, but his audiometric test results did not meet the definition of a hearing loss disability as that term is defined by 38 C.F.R. § 3.385.  The Veteran's speech recognition ability was 100 percent in the right ear and 100 percent in the left ear, which also does not show a hearing loss disability for VA purposes.  

The VA examiner opined that the hearing loss which was present was at least as likely as not due to the Veteran's exposure to noise in service, however he provided absolutely no rationale for that conclusion.  In any event, while the Veteran may have some high frequency hearing loss, his audiometric and speech recognition test results do not meet the criteria for a hearing loss disability.  Therefore, service connection for bilateral hearing loss is not a disability for VA purposes and cannot be granted, regardless of its cause. 

The Board notes that at his November 2010 hearing the Veteran contended that his hearing got worse after this examination.  However, the Veteran was afforded the opportunity of a new VA examination to determine the current severity of his hearing loss but he did not attend the examination.  Therefore, his claim must be rated on the evidence of record and, as discussed, this does not show the existence of a hearing loss disability for VA purposes.

The Veteran also claimed service connection for tinnitus.  However, he denied experiencing any tinnitus at the time of the December 2006 audiological evaluation.  At his hearing in November 2010, the Veteran testified that he had intermittent tinnitus since approximately 7 or 8 years after service.  Therefore, tinnitus did not onset during service.  While the Veteran may believe that his tinnitus is due to exposure to loud noises in service, he does not have the requisite expertise to explain the etiology of tinnitus and there is no opinion from a competent medical professional that links the Veteran's reported tinnitus to anything that occurred during his service.  Again, the Veteran was afforded the opportunity of a second VA examination to address this contention, but he failed to report for the examination.  His claim must therefore be rated on the evidence of record, which fails to establish any relationship between the Veteran's current tinnitus and noise exposure in service.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claims. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


